DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 are directed to non-elected method invention without traverse.  Accordingly, claims 12-20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Cancel non-elected claims 12-20.

Reasons for Allowance
Claims 1, 3-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 1 of a three-dimensional (3D) memory device, including: a second staircase structure in a second staircase region including the number X1 of division block structures arranged along the first direction on a second side of the channel structure 2 of steps arranged along a second direction in the channel structure region; wherein a first vertical offset defines a boundary between adjacent division block structures, and each division block structure includes a number X3 of staircases arranged along the second direction that is different from the first direction, each staircase including a plurality of steps arranged along the first direction, and the first vertical offset between adjacent division block structures equals to 2X2X3 times a thickness of one step (claim 1).  Therefore, the overall structure of the semiconductor device is neither anticipated nor rendered obvious over the prior art of record. 
Claims 3-7 and 10-11 are dependent upon independent claim 1, and are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/DILINH P NGUYEN/Examiner, Art Unit 2894                                                                                                                                                                                                        
/Jami Valentine Miller/Primary Examiner, Art Unit 2894